Citation Nr: 0419715	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  01-06 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded by the 
Board in October 2002 and October 2003; it was returned to 
the Board in April 2004.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed in the October 2003 Board remand, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2002) (VCAA) was enacted during the pendency of the 
veteran's appeal.  The VCAA, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board in October 2003 determined that the veteran had not 
received notice as to the information or evidence necessary 
to substantiate his claims, or of the division of duties in 
obtaining such evidence.  The Board remand also noted that, 
pursuant to the decision of the U.S. Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), and as the 
case was being remanded to cure a procedural defect, the RO 
should take the opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  The primary 
reason for the remand, however, was to ensure that the 
veteran received the notice to which he was entitled under 
38 U.S.C.A. § 5103(a).  To this end the October 2003 Board 
remand specifically instructed the RO to send the veteran and 
his representative a letter which, among other things, 
explained what, if any, information not previously provided 
is necessary to substantiate his claims, and which informed 
him of which portion of the evidence is to be provided by the 
veteran and which part, if any, the RO would attempt to 
obtain on behalf of the veteran.

The record reflects that following the October 2003 remand 
the RO apparently misunderstood the Board's instructions.  
Rather than issuing the veteran a letter providing the notice 
contemplated by 38 U.S.C.A. § 5103(a), the RO instead limited 
its actions to issuing a supplemental statement of the case 
in January 2004 pointing out that Congress in December 2003 
had clarified that VA could make a decision on a claim before 
the expiration of the one-year period at issue in Paralyzed 
Veterans of Am.  The RO explained that a January 2001 
correspondence from the RO had provided the notice required 
by 38 U.S.C.A. § 5103(a). 

Contrary to the understanding of the RO, the Board did not 
remand the case in October 2003 solely for action in 
compliance with Paralyzed Veterans of Am.  Moreover, the 
record reflects that the January 2001 VA correspondence 
referenced by the RO does not adequately provide the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a), and it 
was the failure of the RO to provide adequate notice to the 
veteran which formed the primary basis for the October 2003 
remand.  As indicated above, the RO did not comply with the 
Board's instructions in October 2003 to provide the veteran 
with a letter compliant with VA's notification duties under 
38 U.S.C.A. § 5103(a), and for this reason the Board must 
again, regretfully, remand the case.  The Board points out in 
this regard that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obligated 
by law to ensure that the RO complies with its directives, 
and that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).
 
The Board sincerely regrets the delay in the instant appeal.  
As explained above, however, the RO failed to comply with the 
October 2003 remand instructions, and this non-compliance has 
resulted in the continued absence in the record of the notice 
to which the veteran is entitled under 38 U.S.C.A. § 5103(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate his 
claim on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


